Title: Jacobus Nolet to John Adams: A Translation, 19 April 1782
From: Nolet, Jacobus
To: Adams, John



Sir
Schiedam, 19 April 1782

The merchants of this city, wishing to add their acclamation to those of the rest of the country regarding the public recognition of the independence of the United States of North America by our August sovereigns, have asked me to inquire of your Excellency as to the day, time and place that would be convenient for you to receive six deputies of this said group of merchants. These merchants, who wish to express in their name, the lively sentiments of joy and sincere satisfaction that they feel at this happy event, as well as having the advantage of being able to present their respects to your in your capacity as minister of the said States
You will fulfill our merchants’ wishes and hopes if you would agree to give their deputies the honor of a short meeting with your Excellency regarding the commercial interests of our city!

Would I dare promise myself, sir, that you would condescend to our desires!
A favorable reply from you will honor us immensely, and in the hope of hearing from you and by imploring the protection of the all powerful for you and your respectable position, I have the honor to be with the highest esteem and the deepest respect, sir, your very humble and very obedient servant

Jacobs: Nolet

